Citation Nr: 0734052	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss prior to June 6, 2003.

2.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss on June 6, 2003.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970 and from February 1971 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and August 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In an August 2002 rating decision, the RO increased the 
veteran's service-connected bilateral hearing loss to 30 
percent disabling, effective August 8, 2001, and granted the 
veteran's claim for service connection for tinnitus.  
Subsequently, the RO increased the evaluation for the 
veteran's hearing loss to 40 percent, effective June 6, 2003.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In an August 2003 rating decision, the RO denied the 
veteran's claim for a TDIU.   

The veteran testified before a Decision Review Officer in 
December 2003 and May 2006.  In September 2007, the veteran 
testified via video conferencing before the undersigned 
Veterans Law Judge at a hearing on appeal at the RO.  Copies 
of the hearing transcripts are associated with the record.  

The Board notes that, at the September 2007 video-conference 
hearing, the appellant withdrew his claim for entitlement to 
an increased rating for tinnitus.  

The issue of TDIU is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to June 6, 2003, the veteran's bilateral 
audiometric test results correspond to numeric designations 
no worse than Level VII in the right ear and Level VI in the 
left ear.

2.  On June 6, 2003, the veteran's bilateral audiometric test 
results correspond to numeric designations no worse than 
Level VII in the right ear and Level VIII in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 6, 2003, the criteria for a disability 
rating in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
4.86, Diagnostic Codes 6100-6101 (2007).

2.  On June 6, 2003, the criteria for a disability rating in 
excess of 40 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Codes 6100-6101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in December 2002 and 
September 2004 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, what 
evidence he should provide, informed the appellant that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claims, 
and asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
outpatient treatment records from the Tuscaloosa VA Medical 
Centers (VAMC) and private audiological examination reports 
from Tuscaloosa Ear, Nose, and Throat Center, P.C., and Rush 
Medical Group.  The veteran testified at two separation RO 
hearings and a video conference hearing in September 2007.  
Also, the veteran was afforded VA audiological examinations.  
In May 2007, the veteran submitted a statement indicating 
that there was no new evidence pertaining to his claims.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  Since 
the veteran's increased rating claim for bilateral hearing 
loss is being denied, no effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

The Board finds that the evidence of record -VA medical 
treatment records, VA examinations, the veteran's testimony, 
and lay statements -- is adequate for determining whether the 
criteria for increased rating for bilateral hearing loss have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his bilateral hearing loss warrants 
a disability rating in excess of 30 percent prior to June 6, 
2003 and 40 percent on June 6, 2003, to better reflect his 
symptomatology.  At the aforementioned hearings, the veteran 
testified that he wears hearing aids; however, he still 
struggles to hear when conversing with people and while 
watching television.  He testified that his hearing loss 
prevents him from obtaining gainful employment.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected bilateral hearing loss is 
currently evaluated at a 30 percent prior to June 6, 2003 and 
40 percent on June 6, 2003, under 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 (2007).  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination 
(Maryland CNC) and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.  These averages are entered into a 
table of the Rating Schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are 
entered into another table of the Rating Schedule to 
determine the percentage disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2007).  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, which ever results in the higher numeral.  
Id.

A July 1995 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
10 percent disability rating.  In August 2001, the veteran 
filed the present claim for an increase in disability rating 
for bilateral hearing loss.  In an August 2002 rating 
decision, the RO increased the veteran's service-connected 
bilateral hearing loss to 30 percent disabling.  
Subsequently, in August 2004, the RO increased the evaluation 
for the veteran's hearing loss to 40 percent, effective June 
6, 2003.

Increased Rating Claim Prior to June 6, 2003

In support of his claim, the veteran underwent a VA 
audiological examination in November 2001.  In April 2003, 
the veteran submitted a private audiometric evaluation report 
from Tuscaloosa Ear, Nose, and Throat Center, P.C.

Results of the November 2001 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
75
75
80
70
LEFT
30
70
80
75
70

The average was 75 in the right ear and 74 in the left ear.  
Speech recognition ability was 64 percent in the right ear 
and 68 percent in the left ear.  The VA examiner found that 
the veteran had severe sensorineural hearing loss from 1000 
Hertz in his right ear and mild sloping to severe 
sensorineural hearing loss in his left ear.  Under Table VI, 
these results warrant findings of hearing acuity of Level VII 
in the right ear and Level VI in the left ear, commensurate 
with a 30 percent disability rating.  Although the veteran's 
bilateral hearing loss satisfies the criteria for exceptional 
patterns of hearing impairment pursuant to 38 C.F.R. § 4.86, 
under Table VIA, these results warrant findings of a lower 
disability rating under Table VII of 38 C.F.R. § 4.85. 

Results of the April 2003 Tuscaloosa Ear, Nose, and Throat 
Center, P.C., audiological examination show that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
75
70
70
80
LEFT
20
45
70
70
70

The average was 74 in the right ear and 64 in the left ear.  
Speech recognition ability was 68 percent in the right ear 
and 80 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level VI in the 
right ear and Level IV in the left ear, commensurate with a 
20 percent disability rating.  The Board finds that under 
Table VIA, applying the criteria for exceptional patterns of 
hearing impairment, these results warrant findings of hearing 
acuity of Level VI in the right ear.  This finding is also 
commensurate with a 20 percent disability rating under Table 
VII of 38 C.F.R. § 4.85.  

After reviewing the record and the results of the veteran's 
November 2001 and April 2003 hearing tests, the Board finds 
that, prior to June 6, 2003, the veteran's service-connected 
bilateral hearing loss does not meet the criteria for a 
disability rating in excess of 30 percent.  

Increased Rating Claim on June 6, 2003

In support of his claim, the veteran underwent VA 
audiological examinations in July 2004 and April 2007.  The 
Board notes that the veteran submitted a private audiometric 
evaluation report from Rush Medical Group; however, not 
enough data has been associated with the report for a 
complete evaluation under 38 C.F.R. §§ 4.85 and 4.86.

Results of the July 2004 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
70
75
75
75
LEFT
35
70
80
75
75

The average was 74 in the right ear and 75 in the left ear.  
Speech recognition ability was 64 percent in the right ear 
and 56 percent in the left ear.  The VA examiner found that 
the veteran had mild sloping to severe sensorineural hearing 
loss.  Under Table VI, these results warrant findings of 
hearing acuity of Level VII in the right ear and Level VIII 
in the left ear, commensurate with a 40 percent disability 
rating.  Although the veteran's bilateral hearing loss 
satisfies the criteria for exceptional patterns of hearing 
impairment pursuant to 38 C.F.R. § 4.86, under Table VIA, 
these results warrant findings of a lower disability rating 
under Table VII of 38 C.F.R. § 4.85. 

In April 2007, the veteran underwent his most recent VA 
audiological examination, where pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
75
70
70
75
LEFT
35
75
75
70
70

The average was 73 in the right ear and 73 in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 76 percent in the left ear.  The VA examiner found that 
the veteran currently has bilateral mild to severe 
sensorineural hearing loss.  Under Table VI, these results 
warrant findings of hearing acuity of Level IV in the right 
ear and Level IV in the left ear, commensurate with a 10 
percent disability rating.  However, the Board finds that 
under Table VIA, applying the criteria for exceptional 
patterns of hearing impairment, these results warrant 
findings of hearing acuity of Level VI bilaterally.  It 
follows that the finding of hearing acuity is commensurate 
with a 30 percent disability rating under Table VII of 
38 C.F.R. § 4.85.  

After reviewing the record and the results of the veteran's 
July 2004 and April 2007 hearing tests, the Board finds that, 
on June 6, 2003, the veteran's service-connected bilateral 
hearing loss does not meet the criteria for a disability 
rating in excess of 40 percent.  

The Board does not discount the difficulties that the veteran 
experiences as a result of his bilateral hearing loss.  
However, it must be emphasized that the disability ratings 
for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's Rating Schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claims.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

A disability rating in excess of 30 percent, prior to June 6, 
2003, for bilateral hearing loss is denied.

A disability rating in excess of 40 percent, on June 6, 2003, 
for bilateral hearing loss is denied.




REMAND

The issue of TDIU must be remanded to comply with VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).

As discussed above, the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

With regard to the veteran's claim for TDIU, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2007).

The veteran does not have a single disability rated at 60 
percent, as required by § 4.16 (a).  The combined total of 
all the veteran's service-connected disabilities is 50 
percent from June 6, 2003.  Bilateral hearing loss is rated 
40 percent and tinnitus is rated 10 percent.  

The Board notes that the claims file does contain evidence 
that the veteran may be unemployable due to his service-
connected hearing disabilities.  At the video conference 
hearing, the veteran testified that he only had a 6th grade 
education level and worked in the construction business 
handling heavy equipment.  He last worked in November 1999 
and stopped working for safety reasons due to his hearing 
loss.  He was unable to obtain training and has not been able 
to secure employment.

Consistent with the veteran's testimony, the claims file 
contains an April 2003 private audiologist's opinion that the 
veteran should stay away from operating heavy machinery due 
to his hearing loss.  In June 2003, the veteran underwent a 
VA vocational evaluation, where the VA examiner opined that 
the severity of the veteran's symptoms prevents him from 
obtaining competitive employment.  The VA examiner also 
opined that, due to his hearing disabilities, the veteran was 
not qualified for vocational rehabilitation.  Further, the 
Social Security Administration (SSA) has found that the 
veteran had several severe impairments, including bilateral 
hearing loss, which defines him as "disabled" within the 
Social Security Act.  The SSA found that the veteran could 
not perform past relevant work, he had no transferable 
skills, and he did not have the residual functional capacity 
to perform jobs in the national economy.

On VA examination in April 2007, the VA examiner concluded 
that the veteran's hearing loss would hinder communication 
even with the use of hearing aids.  However, gainful 
employment would be possible with the use of "state of the 
art amplification."  The Board finds the April 2007 VA 
examiner's opinion to be unclear as to whether the veteran 
could obtain gainful employment.  In consideration of above 
evidence showing that the veteran is unemployable due to his 
hearing disabilities, the AOJ should refer this case for 
extraschedular consideration.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  In this case, the AOJ has 
not referred the case for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if an increased rating is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should submit the veteran's 
case to the Director, Compensation and 
Pension Service, for extraschedular 
consideration.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
See 38 C.F.R. § 4.16(b) (2007).  If the 
AOJ finds that additional VA examinations 
are necessary, such examinations should 
be scheduled and conducted.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case that summarizes the 
pertinent evidence and fully cites the 
applicable legal provisions.  They should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


